Title: From James Madison to William Cooke, 4 February 1804
From: Madison, James
To: Cooke, William



Sir	
Department of State Washington, 4 Feby. 1804.
I enclose a letter recommending your case to the support of the Governor of Cuba.
The Convention between the United States and Spain, for liquidating claims to compensation for excesses committed by individuals of either nation upon those of the other, during the late war, has been lately ratified by the President and Senate. It now awaits only the exchange of ratifications at Madrid to be carried into complete effect. This compact, is a dernier resort to receive applications for redress, should you fail to meet it, in the extent required by justice, in the other pursuits you have adopted. I am, Sir, very respectfully Your most obed. Servt.
James Madison
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 316, Spain, Treaty of 1819 [Article XI] [Spoliation], Disallowed Claims, vol. 47); Tr (ibid., envelope 62B). RC in a clerk’s hand, signed by JM. For enclosure, see n. 1.



   
   The enclosure presumably was JM to Someruelos, 19 Jan. 1804.


